Cite as 2015 Ark. 355

                SUPREME COURT OF ARKANSAS
                                        No.   CV-15-798

NATIONAL ASSOCIATION FOR THE                       Opinion Delivered   October 2, 2015
ADVANCEMENT OF COLORED
PEOPLE                                             APPEAL FROM THE CRITTENDEN
                   APPELLANT                       COUNTY CIRCUIT COURT
                                                   [NO. CV-2010-757]
V.
                                                   HONORABLE VICTOR L. HILL,
                                                   JUDGE
HUBERT BASS
                                  APPELLEE         MOTION TO STAY DENIED
                                                   WITHOUT PREJUDICE.


                                        PER CURIAM


       On September 29, 2015, appellant, the National Association for the Advancement of

Colored People (“NAACP”), filed a motion for expedited stay pending appeal and its brief

in support requesting that we stay all proceedings on the judgments entered by the Crittenden

County Circuit Court on September 2, 2015, and September 8, 2015.1                Previously, on

September 18, 2015, the NAACP filed a motion for order staying execution and approval of

application for supersedeas bond in the circuit court and the circuit court has not ruled on that

motion. On the same day, September 18, 2015, pursuant to Rule 3(b) of the Arkansas Rules

of Appellate Procedure, the NAACP filed its notice of appeal. Appellee, Hubert Bass, timely

responded to the NAACP’s motion for expedited stay in this court. The NAACP requests



       1
       The record demonstrates that these judgments may be executed upon on October
2, 2015.
                                       Cite as 2015 Ark. 355

that we stay the Crittenden County Circuit Court’s orders pursuant to Rule 8 of the Arkansas

Rules of Appellate Procedure–Civil (2014). The rule provides in pertinent part:

       (a) Supersedeas Defined; Necessity. A supersedeas is a written order commanding
       appellee to stay proceedings on the judgment, decree or order being appealed from and
       is necessary to stay such proceedings.

       (b) Supersedeas; by Whom Issued. A supersedeas shall be issued by the clerk of the
       circuit court that entered the judgment, decree or order being appealed from unless
       the record has been lodged with the appellate court in which event the supersedeas
       shall be issued by the clerk of the appellate court.

       (c) Supersedeas Bond.

       1. Whenever an appellant entitled thereto desires a stay on appeal, he shall present to the court
       for its approval a supersedeas bond which shall have such surety or sureties as the court requires.
       The bond shall be to the effect that appellant shall pay to appellee all costs and damages
       that shall be affirmed against appellant on appeal; or if appellant fails to prosecute the
       appeal to a final conclusion, or if such appeal shall for any cause be dismissed, that
       appellant shall satisfy and perform the judgment, decree or order of the circuit court.
       However, the maximum bond that may be required in any civil action under any legal
       theory shall be limited to twenty-five million dollars ($25,000,000), regardless of the
       amount of the judgment.

(Emphasis added.)

       On September 29, 2015, with its motion to stay, the NAACP filed a partial record in

this court. See, e.g., Thomas v. Hall, 2012 Ark. 66, 399 S.W.3d 387. However, we note that

the NAACP has failed to present to the court for its approval a supersedeas bond. “[T]he

failure to file a supersedeas bond with the motion for a stay of a circuit court’s order supports

denying the motion without consideration.” Harris v. Boyd G. Montgomery Testamentary Trust,

370 Ark. 518, 520, 262 S.W.3d 145, 146 (2007) (citing Wayne Alexander Trust v. City of

Bentonville, 345 Ark. 577, 47 S.W.3d 262 (2001)). Because the supersedeas bond is a

threshold requirement for this court to act, which has not yet been met in this case, we are

                                                   2
                                Cite as 2015 Ark. 355

unable to consider the motion and must deny the motion to stay. Id.; see Ark. R. App.

P.–Civ. 8(b).

      Motion to stay denied without prejudice.

      DANIELSON, J., concurs.




                                          3